Citation Nr: 0524912	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-15 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a low back disability.  

The appeal was remanded to the RO in March 2005 to 
accommodate the veteran's request to testify at a 
videoconferencing hearing before the Board in connection with 
his appeal.  A videoconferencing hearing was held in July 
2005.  A transcript of the hearing was prepared and is of 
record.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

For the reasons set forth herein, the Board has determined 
that additional procedural and evidentiary development is 
required and that the case must be remanded to the AMC.  

The veteran contends that his back disability is the result 
of injuries sustained when he fell from a telephone pole in 
service and landed on his tail bone and that he has had back 
pain ever since the incident.  He maintains that although he 
sustained an injury to his back at work in 1992, that injury 
involved muscle strain only and that it exacerbated the 
preexisting condition.  He states that when he had back 
surgery in 1999 the doctor told him that there was evidence 
of an old injury to the back.  

Service medical records confirm that the veteran received 
injuries as a result of a 40-foot fall from a pole in 
service.  The disorders treated at that time involved the 
right shoulder and right knee.  Postservice medical records 
show that X-rays taken in 1989 showed degenerative spurring 
at L3-L4.  A CT scan of the back taken after a July 1992 
injury at work showed slight disc narrowing at L-3-L4 with 
anterior spurring at this level.  In July 2001 the veteran 
underwent a laminotomy and foraminectomy at L2-L3, L3-L4, and 
L4-L5.  

The veteran underwent a VA examination in April 2004 in 
connection with his claim for service connection for a back 
disability.  The examiner indicated that he was unsure of the 
exact nature of the back surgery since he could not find it 
in the veteran's chart.  He was therefore unsure whether the 
procedure was performed for back pain or a neurocompressive 
lesion.  He stated that a motor vehicle accident in 1989 or 
the 1992 work injury could have caused back pain and that the 
fall in service could also have resulted in chronic low back 
pain.  He concluded that:  

[I]t is at least as likely as not that 
the patient's low back condition is a 
result of his fall.  However, it would be 
beneficial rather to obtain the patient's 
surgical record from his prior spinal 
surgery to obtain whether a decompressive 
procedure was performed or a fusion as  
to the exact nature of the procedure may 
cause a different opinion as to the 
patient's exact determination.  

The conflicting nature of the examiner's comment detracts 
from the value of the examination report as evidence either 
for or against the claim.  Although the examiner was 
evidently leaning to a finding that the current disability 
was related to the fall in service, he indicated that the 
availability of additional evidence could change that 
conclusion.  Accordingly, the Board believes that an 
additional opinion based on review of all of the relevant 
medical evidence should be performed.  

The veteran also contends that he has a limp associated with 
his service-connected right knee disability and that his 
altered gait has contributed to his back disability.  Service 
connection was granted in July 1972 osteochondritis dessicans 
and a 10 percent rating was assigned from July 1972.  In May 
1999 the veteran underwent a total right knee arthroplasty.  
A 100 percent rating was later assigned from May 1999 to July 
1, 2000.  A 30 percent rating has been in effect since July 
2000.  

The law permits the granting of service connection for 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004).  
In addition, where a disorder is not proximately due to or 
the result of a service- connected disability but is 
aggravated by such disability, entitlement to service 
connection on the basis of aggravation should be considered.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims held that 
when aggravation of a nonservice-connected disorder results 
from a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing before the aggravation.  

In August 2004 a VA physician reviewed the veteran's file and 
expressed the opinion that it was less likely than not that 
the low back condition is related to an altered gait but that 
the examiner felt as though a prolonged altered gait could 
contribute to the veteran's low back problems but that he 
"[did] not feel as though all of these patient's problems, 
complaints, and current status of his low back condition are 
due solely to his altered gait."  

The August 2004 VA opinion suggesting that the veteran 
"could" have some back problems associated with an altered 
gait does not adequately address the question of whether the 
service-connected right knee disorder results in aggravation 
of the veteran's low back disability within the meaning of 
Allen.  Under VA regulations and applicable judicial 
precedent, service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2004); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  A medical opinion 
that does not give a "yes" or "no" answer to a question of 
involving a causal relationship is "non-evidence".  Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).  Furthermore, even if 
the August 2004 opinion were accepted, the opinion does not 
identify the precise nature of the increment of additional 
disability deemed to constitute aggravation.  Consequently, a 
new opinion should be obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The AMC should take appropriate steps 
to obtain the all available VA treatment 
records pertaining to the period since 
March 2000, the date of the most recent 
records currently on file.  

2.  The veteran should be given an 
opportunity to identify any additional 
medical providers, either Government or 
private, including physicians and 
institutions (hospitals or clinics), 
which may have records related to 
examination or treatment for a back 
disorder at any time since separation 
from service.  Upon receipt of proper 
authorization, the AMC should request 
documentation from any of the providers 
identified.  

3.  The veteran should undergo a special 
VA examination by an orthopedist for the 
purpose of obtaining a full and complete 
clinical description of the veteran's 
back disability and an opinion as to 
whether it is related to service or his 
service-connected right knee disability.  
All indicated tests and studies should 
be performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following and provide a full 
statement of the basis for the 
conclusions reached.  

(a)  All current back pathology 
should be described in detail 
and appropriate diagnoses 
should be assigned.  

(b)  The examiner should review 
the report of the April 2000 VA 
examination and express a 
conclusion as to whether it is 
at least as likely as not that 
current back disability is 
related to the veteran's period 
of active service, including 
the fall from a telephone pole, 
as distinguished from injuries 
received in a July 1992 
accident at work.  

(c)  In answering the question 
in subparagraph (b), the 
examiner should express an 
opinion as to whether the 
records associated with the 
veteran's May 1999 back surgery 
contain evidence that a 
preexisting back disorder was 
present when the surgery was 
performed.  

The examiner is advised that 
the records relating to the May 
1999 surgery are found near the 
top of volume II of the 
veteran's claims file.  

(d)  The examiner should 
indicate whether it is at least 
as likely as not that the 
veteran's low back disability 
is proximately due to or the 
result of his service-connected 
right knee disability.  

(e)  If it is found that the 
veteran's low back disability 
is not proximately due to or 
the result of his service-
connected right knee 
disability, the examiner should 
indicate whether it is at least 
as likely as not that there is 
an additional increment of low 
back disability constituting 
aggravation due to the service-
connected right knee 
disability.  

f)  The examiner should provide 
a detailed rationale for all 
opinions expressed.  (The term 
"at least as likely as not" 
does not mean within the realm 
of medical possibility, but 
rather that the medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.)

4.  When the record is complete, the 
issue on appeal should be reviewed.  If 
the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



